An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

PREMIER MAINTENANCE SERVICE I No. 67171
OF NORTHERN NEVADA; AND JESSE
ANDERSON,

A 11, , '
Vipeants 

LAST DOLLAR ENTERPRISES, LLC; ‘
AND RICHARD J. DOLEN, JUN 2 2 EMS

Reggondents. TRACE K, UNDEMAN

CLERK OF SUPREME COURT

av 3'

DEPU"! CLE

 

ORDER DISMISSING QPEAL

This pro se appeal was; docketed in this court on January 7,
2015, without payment of the requisite ﬁling fee. According t0 appellant,
the district court denied his petition to proceed in. forma pauperis on
November 25, 2014. On June 2, 2015, this court entered an order
directing appellant to pay the filing fee within ten days or this appeal
would be dismissed. To date, appellant has not paid the ﬁling fee or
utherwise responded to this court’s order. Accordingly, cause appearing,
this appeal is hereby dismissed.

It is so ORDERED.

CLERK OF THE SUPREME COURT
TRACIE K. LINDEMAN

'

BY:  L ’M‘kit '

cc: Hon. James Todd Russell, District Judge
Jesse Anderson
Richard J. Dolan
Carson City Clerk

SUPREME COURT
m:
NEVADA

CLERK'S OHQER

 «w» A